Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 8-13 recite “at least one readable storage medium”. [0068] of applicant’s PG Pub leaves the type of storage medium to be open ended, which may include transitory storage medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim (*this is a suggestion as to language to overcome the 101 rejection, but is however, not the only Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5-8, 11-14, and 17-19 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson (US 2017.0094411).
Regarding claim 2, Peterson disclose:

Regarding claim 5, the rejection of claim 2 is incorporated herein. Peterson further disclose:
to control audio output at the speaker based on the accelerometer data and the sensor data, the processing circuitry is to transmit a command to a device separate from the headset, the device to alter audio (see [0047-0050]; device 10’s sensory data sent to external device 10’ to determine if alteration of audio is necessary)
Regarding claim 6, the rejection of claim 5 is incorporated herein. Peterson further disclose:
the audio to output at the speaker is generated by the device; and wherein the device implements operations to control playback of the audio from an audiovisual software program executing on the device (see [0047]; device 10’ streaming audio content while playing audio/video content).
Regarding claim 7, the rejection of claim 6 is incorporated herein. Peterson further disclose:
a wireless transceiver; wherein to control audio output at the speaker based on the accelerometer data and the sensor data, the processing circuitry is to transmit commands to the device via a communication sent to the device with the wireless transceiver (see [0020, 0047-0050]; wireless transceiver to transmit control data). 
Regarding claims 8, 11-14, and 17-19, claims 8, 11-14, and 17-19 are rejected under the rationales of claims 2, 5-7 and 2, 5-7, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Lyren (US 2021.0112357).
Regarding claim 3, the rejection of claim 2 is incorporated herein. While Peterson at [0022] describes a ‘touch’ proximity sensor as the additional sensor to control audio output with the accelerometer data, it is not explicit as to, but Lyren disclose:
the additional sensor comprises a proximity sensor, wherein to control audio output at the speaker based on the accelerometer data and the sensor data, the processing circuitry is to pause audio 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the known techniques of Lyren to that of Peterson, to predictably provide a seamless listening experience to the user, by pausing the audio when removed from the ear so the user does not miss anything being played.
Regarding claims 9 and 15, claims 9 and 15 are rejected under the same rationale as claim 3. 

Claim 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Sun (US 2017.0075422).
Regarding claim 4, the rejection of claim 2 is incorporated herein. Peterson is not explicit as to, but Sun disclose:
the additional sensor comprises a temperature sensor incorporated into the wearable apparatus, wherein to control audio output at the speaker based on the accelerometer data and the sensor data, the processing circuitry is to pause audio output at the speaker in response to determining that the headset has been removed from a head of a user based on the accelerometer data and the sensor data (see Fig. 3; [0012, 0022-0025]; temperature sensor 2012 to detect removal of device and stop or pause audio playback). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the known techniques of Lyren to that of Peterson, to predictably provide a seamless listening experience to the user, by pausing the audio when removed from the ear so the user does not miss anything being played and to further accurately and predictably control the device functionality ([0005, 0025]).
Regarding claims 10 and 16, claims 10 and 16 are rejected under the same rationale as claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621